       Case 1:17-cv-01998-KPF Document 419 Filed 04/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  In the Matter of the Trusts Established under the
  Pooling and Servicing Agreements relating to the
  Wachovia Bank Commercial Mortgage Trust
  Commercial Mortgage Pass-Through Certificates,
  Series 2007-C30; COBALT CMBS Commercial
  Mortgage Trust 2007-C2 Commercial Mortgage              17 Civ. 1998 (KPF)
  Pass-Through Certificates, Series 2007-C2;
  Wachovia Bank Commercial Mortgage Trust
                                                                ORDER
  Commercial Mortgage Pass-Through Certificates,
  Series 2007-C31; ML-CFC Commercial Mortgage
  Trust 2007-5 Commercial Mortgage Pass-Through
  Certificates, Series 2007-5; and ML-CFC
  Commercial Mortgage Trust 2007-6 Commercial
  Mortgage Pass-Through Certificates, Series 2007-6


KATHERINE POLK FAILLA, District Judge:

      On March 19, 2020, the Court issued an Opinion and Order on the

parties’ cross-motions for summary judgment. (Dkt. #412). Specifically, the

Court granted CWC’s and the GSEs’ motions for summary judgment and

denied Appaloosa’s motion for partial summary judgment. (See id.). The Court

also resolved the parties’ competing motions to exclude. (See id.). On April 24,

2020, the parties submitted proposed final orders and judgments. (Dkt. #418).

The parties largely agree on the language, but diverge as to whether the final

order and judgment should include a provision preserving Appaloosa’s ability

to move for attorneys’ fees and costs. (See id. at 1). Both CWC and the GSEs

state that the issue of attorneys’ fees and costs should not be addressed in the

final order and judgment. (See id. at 2).

      The Court has reviewed the parties’ submission and has concluded that

the final order and judgment need not include a provision preserving
       Case 1:17-cv-01998-KPF Document 419 Filed 04/27/20 Page 2 of 3



Appaloosa’s right to seek attorneys’ fees and costs. See Fed. R. Civ. P. 58(e)

(“the entry of judgment may not be delayed, nor the time for appeal extended,

in order to tax costs or award fees”). As the parties are aware, the Court

retains residual jurisdiction over this case for the purpose of resolving an

attorneys’ fee motion while the appeal is pending. See Tancredi v. Metropolitan

Life Ins. Co., 378 F.3d 220, 225-26 (2d Cir. 2004). The Court does not

contemplate resolving any fee petition in a manner that would permit its

consideration with the underlying merits appeal, as permitted by Rule 58(e).

      The question remains as to when it would be appropriate for Appaloosa,

or any party, to file a motion for attorneys’ fees and expenses. Under the law,

such a motion could be filed within two weeks after the filing of the judgment.

See Fed. R. Civ. P. 54(d)(2)(B)(i) (stating that motion for attorneys’ fees shall be

filed no later than 14 days after the entry of judgment). However, the Court

recognizes that this schedule can be modified by statute or court order. Fed.

R. Civ. P. 54(d)(2)(B). The Court observes that any motion for attorneys’ fees

and expenses would very likely be clarified by resolution of the underlying

merits appeal. Indeed, in at least one recent case before the Court, the parties

specifically agreed to defer the question of attorneys’ fees until after resolution

of an appeal. Accordingly, the Court invites the parties to discuss proposing a

schedule by which motions for attorneys’ fees and expenses would follow

resolution of any appeal from the judgment in this case.
         Case 1:17-cv-01998-KPF Document 419 Filed 04/27/20 Page 3 of 3



     SO ORDERED.

Dated:       April 27, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
